  Case 17-32109         Doc 35     Filed 10/02/18 Entered 10/02/18 13:00:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-32109
         CHRISTIAN A JACKSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 10/26/2017.

         2) The plan was confirmed on 02/08/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 08/30/2018.

         6) Number of months from filing to last payment: 6.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-32109        Doc 35       Filed 10/02/18 Entered 10/02/18 13:00:10                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $2,462.35
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                     $2,462.35


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $2,344.21
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $118.14
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $2,462.35

Attorney fees paid and disclosed by debtor:                  $138.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Allied Collection Services       Unsecured         273.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      6,600.00       6,672.68        6,672.68           0.00       0.00
COMCAST                          Unsecured         800.00           NA              NA            0.00       0.00
COMMONWEALTH EDISON              Unsecured         312.90        483.18          483.18           0.00       0.00
CREDIT MANAGEMENT                Unsecured      2,471.00            NA              NA            0.00       0.00
DFAS CL                          Unsecured         175.00           NA              NA            0.00       0.00
HERITAGE ACCEPTANCE CORP         Unsecured     11,841.00            NA        11,420.89           0.00       0.00
HERITAGE ACCEPTANCE CORP         Secured              NA     11,420.89        11,420.89           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,500.00       7,536.33        7,536.33           0.00       0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         157.71          157.71           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         418.00           NA              NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER    Unsecured      1,620.00       2,160.00        2,160.00           0.00       0.00
PAYDAY LOAN STORE                Unsecured      2,380.01       1,833.34        1,833.34           0.00       0.00
PAYDAY LOAN STORE                Unsecured            NA       5,456.67          546.67           0.00       0.00
PERITUS PORTFOLIO SERVICES       Unsecured      8,944.00            NA              NA            0.00       0.00
PERITUS PORTFOLIO SERVICES       Secured        2,925.00     11,778.99        11,778.99           0.00       0.00
PROFESSIONAL DEBT                Unsecured         619.00           NA              NA            0.00       0.00
SANTANDER CONSUMER USA           Unsecured      9,189.01       9,189.01        9,189.01           0.00       0.00
Southern Illinois Univ           Unsecured      2,000.00            NA              NA            0.00       0.00
SOUTHERN NH UNIVERSITY CREDIT    Unsecured            NA         789.90          789.90           0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      4,944.10       5,943.80        5,943.80           0.00       0.00
THE POINTE AT SIU                Unsecured      1,032.00            NA              NA            0.00       0.00
TP & MP RENTALS                  Unsecured      5,175.00            NA              NA            0.00       0.00
UNITED ADJ S                     Unsecured      2,903.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      4,500.00     45,697.00        45,697.00           0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      4,500.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      4,500.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      3,715.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      2,735.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      2,807.00            NA              NA            0.00       0.00
US DEPT OF ED FEDLOAN            Unsecured      2,332.00            NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-32109          Doc 35     Filed 10/02/18 Entered 10/02/18 13:00:10                    Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim          Claim        Claim         Principal       Int.
Name                                Class    Scheduled       Asserted     Allowed          Paid          Paid
US DEPT OF ED FEDLOAN            Unsecured      2,269.00             NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      2,250.00             NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      2,250.00             NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      2,120.00             NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      1,750.00             NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      1,260.00             NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      1,193.00             NA             NA           0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured      1,137.00             NA             NA           0.00        0.00


Summary of Disbursements to Creditors:
                                                              Claim           Principal                 Interest
                                                            Allowed               Paid                     Paid
Secured Payments:
      Mortgage Ongoing                                      $0.00                    $0.00               $0.00
      Mortgage Arrearage                                    $0.00                    $0.00               $0.00
      Debt Secured by Vehicle                          $11,778.99                    $0.00               $0.00
      All Other Secured                                $11,420.89                    $0.00               $0.00
TOTAL SECURED:                                         $23,199.88                    $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00               $0.00
       Domestic Support Ongoing                                $0.00                 $0.00               $0.00
       All Other Priority                                  $7,536.33                 $0.00               $0.00
TOTAL PRIORITY:                                            $7,536.33                 $0.00               $0.00

GENERAL UNSECURED PAYMENTS:                            $84,894.18                    $0.00               $0.00


Disbursements:

       Expenses of Administration                               $2,462.35
       Disbursements to Creditors                                   $0.00

TOTAL DISBURSEMENTS :                                                                            $2,462.35




UST Form 101-13-FR-S (09/01/2009)
  Case 17-32109         Doc 35      Filed 10/02/18 Entered 10/02/18 13:00:10                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/02/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
